Citation Nr: 0921877	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-07 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of sexual 
harassment and personal assault, to include posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1962 through 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD, which is 
medically attributed to stressors she experienced during her 
active service.

2.  A bilateral eye disability, namely cataracts, was not 
manifest during service and is not related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 

2.  Cataracts of the left and right eye were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in August 2002 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The Board acknowledges that such notice did not 
contain information regarding how VA determines disability 
ratings and effective dates.  However, as the instant 
decision denies service connection, no disability rating or 
effective date will be assigned.  Accordingly, any absence of 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 3.304(f)(3) indicate that if a 
PTSD claim is based on personal assault, as is the case here, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for residuals of sexual 
harassment and personal assault to include, PTSD

The Veteran contends that she was sexually harassed and 
personally attacked while on active duty.  Specifically, in 
1962, while working in the Administrative Offices of the U.S. 
Naval Station, Long Beach, California, she was repeatedly 
sexually and verbally assaulted by a Navy reservist.  She 
contends that she reported the incident to the authorities, 
but that she was subsequently physically attacked by the same 
reservist in retaliation.  The memories of these sexual and 
verbal assaults have reportedly had a devastating effect on 
the Veteran and especially on her family and work life.  For 
these reasons, she contends that service connection for 
residuals of sexual harassment and personal assault, to 
include PTSD, is warranted.  The Board agrees.  

At the outset, the Board acknowledges that a recent VA 
examination diagnosed the Veteran with adjustment disorder, 
with mixed anxiety/depression, and attributed these diagnoses 
to her current work environment.  PTSD was not diagnosed, and 
therefore, an opinion regarding nexus was not requested.  The 
examiner apparently quotes from The Best Practice Manual for 
PTSD Compensation and Pension Examinations published by VA.  
She states that 

In PTSD, depression and substance abuse frequently 
coexist and attempting to attribute a portion of 
the function problems to depression and another to 
substance use and another to PTSD, as if they were 
independent of each other, is beyond the intended 
purpose and capability of the GAF scale.  This is 
an instance of incompatibility between the 
capabilities of the GAF scale and the compensation 
review process.  While the logic of separate 
ratings by disorder may make sense from an 
adjudication perspective, it is not clinically 
validated, and Partial Assessment of Functioning 
assigned in this manner should be seriously 
question for their validity as evidence in the 
disability determination proceedings.

This statement has absolutely no bearing on what was asked of 
the examiner in the Board's remand of October 2006, which 
requested that the Veteran be given a mental examination 
and/or PTSD examination to determine the nature and etiology 
of any current residuals of in-service sexual harassment and 
or/ personal assault.  The VA examination provided was for 
mental disorders (except PTSD and eating disorders).  This is 
contrary to the Remand instructions.  The report indicates 
that no opinion was requested, contrary to the Remand 
request.  The examination report is inadequate for the 
purposes of this discussion.  

As further discussed below, the Veteran has submitted 
substantial evidence of a diagnosis of PTSD during the period 
of this appeal. See McLain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).

Indeed, PTSD is currently diagnosed, as reflected by multiple 
private treatment records from the Veteran's psychotherapist, 
F. Wright, LCSW, DCSW.  See Kaiser Permanente Mental Health 
Progress Notes, dated November 2003; see also Faith Joy 
Wright, Psychotherapists, Inc., Interpretive Summary, dated 
September 2007.  Moreover, the psychotherapist indicated that 
the Veteran met the full DSM IV criteria for an Axis I 
diagnosis of PTSD, and that the Veteran's PTSD was related to 
the physical and sexual assaults/trauma she experienced while 
in the military.  Based on the foregoing, the Veteran has 
established both, a current PTSD diagnosis and a link between 
current PTSD symptomatology and the claimed in-service 
stressors.  

Therefore, the remaining question for determination is 
whether there is credible supporting evidence that the 
claimed in-service stressors actually occurred.  In this 
regard, the Board notes the Veteran's personnel file and 
service treatment records are silent as the alleged assaults 
or symptomatology related there to.  There is an isolated 
report of depression/inability to sleep in 1964, but there is 
no evidence of continued treatment in-service for such 
symptoms.  In any event, the claims file is replete with lay 
statements that have been submitted on the Veteran's behalf 
which corroborate the Veteran's account of sexual/physical 
assaults.  Indeed, pursuant to 38 C.F.R. § 3.304(f)(3), 
statements from family members, fellow service members, or 
clergy, may corroborate the Veteran's account of the stressor 
incident.  All of the statements, further described below, 
attest to essentially the same facts; that is, that the 
Veteran told authorities about the incident and that she 
attempted to file charges but was not permitted to do so.  
The alleged aggressor (reservist) then physically assaulted 
her when she was off base, apparently in retaliation of 
reporting the harassment.  

A fellow service member (P.M.), who was friends with the 
Veteran and stationed at the same location in 1962, has 
stated that the Veteran told him about the verbal and 
physical assaults when they first occurred; that he 
encouraged her to report the incidents; and that she was 
called to meet with the authorities.  He described the first 
(sexual harassment/assault) and second (physical assault) in 
great detail.  Throughout the course of this appeal, he has 
submitted more than three statements on behalf of the 
Veteran, all of which are credible and entirely consistent 
with the facts advanced by the Veteran.

The record also contains a lay statement from the Veteran's 
pastor (R.D.), who stated that he noticed a significant 
change in the Veteran's behavior around 2003 or 2004.  He 
explained that the Veteran told him that she was having a 
difficult time since recalling violent acts that she suffered 
while in the service.  Again, this is entirely consistent 
with the Veteran's reported history, as she contends that she 
began to recall the assaults only after private psychological 
treatment in 2003-2004.  Private mental health records from 
Kaiser Permanente confirm that the Veteran was, in fact, 
having problems blocking and recalling memories of traumatic 
events in 2003.  

There are additional lay statements of record from the 
Veteran's daughter (D.T.), brother (N.E.), ex-husband (K.T.), 
husband (C.P.), another fellow service member (G.J.), and 
several friends (R.L.).  All of these lay statements 
corroborate, in one way or another, the Veteran's account of 
the in-service assaults and/or subsequent behavior changes.  
The Board finds that the statements of N.E., K.T., G.J. and 
R.L., who actually knew the Veteran at the time of the 
alleged assaults and who have provided remarkably similar 
accounts, to be particularly credible as to the question of 
whether the claimed in-service stressors actually occurred.  

Finally, the Board also notes that the Veteran has adamantly 
and consistently contended that she reported the incidents to 
the authorities, and that those records (including a hearing) 
memorializing the assaults should exist.  In March 2008, the 
RO sent a letter to the Naval Criminal Investigative Service 
(NCIS) requesting such criminal reports.  A response from 
NCIS indicated that "investigations of the nature 
described...are normally destroyed after 25 years, with no 
record of destruction maintained."  Clearly, the Veteran 
shall not be prejudiced by the destruction of documents that 
may have, in fact, verified the in-service attacks.  

In sum, the Veteran has been diagnosed as having PTSD as a 
result of her experiences during active service, and there is 
sufficient evidence corroborating the in-service 
personal/sexual attacks.  Resolving doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for PTSD.  See 38 C.F.R. § 3.102 (2008).

Entitlement to service connection for cataracts

The Veteran contends that she is entitled to service 
connection for cataracts (claimed as burned eyeballs).  She 
asserts that she was treated for "damaged eyes," while in 
the military and that cataracts ultimately resulted.   

Again, in order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As to the question of current disability, VA examination in 
April March 2007 revealed a diagnosis of "trace cataracts, 
not visually significant."  Therefore, evidence of a current 
disability has been established.  

Regarding the second element of service connection, that of 
in-service incurrence, the Veteran's service treatment 
records have been thoroughly reviewed and show several 
isolated incidents referable to the eyes.  In November 1962, 
the Veteran was treated for cellulitis of the right eye.  
Later, in August 1963, the Veteran presented to the clinic 
with extreme discomfort in the right eye; the provisional 
diagnosis was possible herpes involvement (cornea).  In 
December 1964, the Veteran complained that she had developed 
tiny lesions lateral to the right eye.  The impression was 
herpes simplex.  Notably, the remainder of the service 
treatment records are silent as to treatment, diagnoses, or 
complaints referable to the eyes or to cataracts.  Separation 
examination dated in January 1965 reflects normal corrected 
vision and a normal opthalmoscopic evaluation.   

Based on the above, the service treatment records do not show 
that cataracts were incurred during active duty.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not lead to the conclusion 
that the current trace cataracts are causally related to 
active service, for the reasons discussed below.

Post-service treatment for the eyes is not demonstrated until 
December1980.  Specifically, a private ophthalmology 
examination reflects that the Veteran's eyes were normal, 
with corrected vision of 20/25 (OD) and 20/20 (OS); notably, 
there was no evidence of cataracts at that time.  

Additional private treatment records, dated from 1984 to 
1989, reflect routine eye examinations, mild astigmatism 
(best corrected visual acuity from 20/20 to 20/30 OU), and 
occasional eye twitching.  No treatment or diagnoses for 
cataracts is shown during this period.  A July 2002 private 
treatment report shows that the Veteran complained of feeling 
like her eyes needed to be "washed out."  Objective 
examination revealed vision corrected to 20/20, bilaterally, 
and multiple drusen in both eyes.  Again, there is no 
indication that the Veteran had cataracts at that time.  

The Veteran asserts that, in the mid-1990's, an eye doctor 
told her she was developing cataracts; however, the first 
documented diagnosis of cataracts is not demonstrated until 
April 2007.  See VA Eye Examination, dated April 2007.  Even 
assuming, arguendo, that cataracts were first diagnosed in 
the mid-1990's, as the Veteran contends, diagnosis would 
still be nearly 30 years after her separation from active 
service.  Evidence of such a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

With respect to the question of medical nexus, the claims 
file does not contain any competent opinion attributing the 
cataracts to service.  Rather, the VA examiner in April 2007 
indicated that the Veteran's "minimal cataractous lens 
changes" were normal for her age, and that there were no 
objective findings upon examination to suggest that these 
mild changes were related to the Veteran's military service.  
The examiner emphasized that the November 1980 eye 
examination demonstrated clear lenses (i.e., no cataracts).  
He concluded that the Veteran's current eye conditions were 
less likely than not related to a disease or injury that the 
Veteran incurred while in the military.  The Board finds the 
VA examiners opinion to be highly probative and persuasive 
based on his thoroughly explained rationale, his 
comprehensive review of the claims file, and his objective 
examination of the Veteran.  Moreover, no other competent 
evidence of record finds that the Veteran's cataracts were 
caused by, or otherwise related to service. 

The Board has also considered the Veteran's assertions 
regarding the etiology of her trace cataracts.  While lay 
testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support 
for a claim of service connection, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions that are complex.  See Grover v. West, 12 Vet.App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 
2007)  Therefore, the Board finds that the Veteran's 
statements regarding the etiology of cataracts have no 
probative value.

In weighing the Veteran's statements, treatment records, and 
VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for cataracts.  The evidence of record shows that cataracts 
were not manifest during service and are not related to the 
Veteran's active service.  Accordingly, the claim is denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert supra.




ORDER

Entitlement to service connection for residuals of sexual 
harassment and personal assault, to include PTSD, is granted. 

Entitlement to service connection for cataracts is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


